Case: 4:12-cv-00202-JCH Doc. #: 202 Filed: 12/14/18 Page: 1 of 3 PageID #: 1059



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

      A.B.S., as surviving daughter of deceased    )
      ANTHONY L. SMITH, and a minor, by            )
      And through her next friend CHRISTINA        )
      WILSON,                                      )
                                                   )
                Plaintiff,                         )
      vs.                                          )      Case No.: 4:12CV-00202 JCH
                                                   )
      MAYOR FRANCIS SLAY, THOMAS                   )
      IRWIN, BETTYE BATTLE-TURNER                  )
      RICHARD GRAY, THE ST. LOUIS CITY              )
      BOARD OF POLICE COMMISSIONERS,               )
      And JASON STOCKLEY                            )
                                                    )
                  Defendant.                        )

PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO RESPOND TO THE JOINT
MOTION OF PLAINTIFF A.B.S. AND DEFENDANT’S MOTION FOR APPROVAL OF
          SETTLEMENT, ENTRY OF JUDGMENT AND SANCTIONS

        COMES NOW Plaintiff Annie Smith, by and through her attorneys, The Legal Solution

Group, LLC and move for an extension of time of 14 days up to and including December 28,

2018 within which to respond to the Plaintiff and Defendant’s Joint Motion for Approval of

Settlement, Entry of Judgment and Sanction (hereinafter, “Motion for Sanctions”). In support

Plaintiff states as follows:

        1. Plaintiff’s counsel, Jermaine Wooten, filed his appearance on behalf of Annie Smith,

            the biological mother and heir of Anthony Smith, in the above referenced matter on

            May 8, 2018.

        2. On December 6, 2018, Plaintiff A.B.S. and Defendants filed a motion for sanctions

            seeking to exclude any apportionment to Ms. Smith because she could not physically
Case: 4:12-cv-00202-JCH Doc. #: 202 Filed: 12/14/18 Page: 2 of 3 PageID #: 1060



             or emotionally sit through another round of mediation and litigation regarding the

             brutal death of her son.

       3. Plaintiff emailed Mr. Albert Watkins and Erwin McGowan on December 14, 2018, at

             approximately 12:11 pm, no response was received. Plaintiff called Plaintiff A.B.S.’s

             counsel on December 14, 2018 and left a voicemail at approximately 1:14 pm.

             Plaintiff called Defendant’s counsel, Erin McGowan, on December 14, 2018, at

             approximately 1:15 pm, and left a voicemail. Plaintiff called Defendant’s Counsel,

             John Sauer, on December 14, 2018, at approximately 1:17 pm, and left a voicemail.

             No response was received.

       4. Due to intervening deadlines and the demands of his caseload, counsel for Plaintiff

             requires additional time to confer with his client, issue appropriate Fed. R. Civ. Pr. 11

             21-day safe harbor letters to the movants, and for this Court to grant outside counsel’s

             motion for appearance on the above referenced matter.

       5. Plaintiff, therefore, respectfully request that the Court grant an extension of time of

             14 days, up to and including December 28, 2018, within which for Plaintiff to

             respond properly.

       6. This motion is made in good faith and not for the purpose of undue delay.



     WHEREFORE, for all of the reason set forth above, therefore respectfully request that the

Court grant an extension of time of 14 days, up to and including December 28, 2018 within

which for Plaintiff to plead in response to the Plaintiff’s and Defendants Joint Motion for

Sanctions.
Case: 4:12-cv-00202-JCH Doc. #: 202 Filed: 12/14/18 Page: 3 of 3 PageID #: 1061



                                           Respectfully submitted,


                                           The Legal Solution Group, LLC

                                           By: Jermaine Wooten 59338 MO
                                           Wootenjlaw1@aoL.com
                                           4144 Lindell Suite 225
                                           St. Louis, MO 63108
                                           314-531-1708 Office




                               CERTIFICATE OF SERVICE


       I hereby certify that, December 14, 2018, the above Motion for Extension to respond was
served on parties of record using the court’s ECF filing system.




                                                  /s/ Jermaine Wooten
